DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 11- 24 are pending.
Claims 6-7 and 12-13 are withdrawn as being directed to a non-elected invention, the election having been made on 6/3/2020.
Claims 1-5, 11, and 14-24 have been examined.

Withdrawn Rejection
The rejection of claims 8-10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because applicant canceled claims 8-10.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 11, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2013/0303464 Al, cited in IDS 3/10/2020) in view of Bhowmick et al. (US 2003/0216302 A1, previously cited 8/4/2021) and Chemistry LibreTexts (2015, previously cited 2/9/2022).
Claim 1 is drawn to a parenteral dosage form of aqueous solution comprising:
(i) Cetrorelix or a pharmaceutically acceptable salt thereof,
(ii) Lactic acid to adjust the pH of the solution to pH 3.5 to 5,
(iii) An osmotic agent,
(iv) Water;
wherein after 6 months of storage at 25°C and 60% relative humidity, the solution contains an amount of Impurity A, a decapeptide of Formula I, which is 1 % w/v of Cetrorelix base or less.

    PNG
    media_image1.png
    201
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    555
    media_image2.png
    Greyscale
Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023], overlapping with the claimed pH range of 3.5 to 5, reading on limitation (i). Patel et al. teach the aqueous Cetrorelix composition comprising osmotic agent of mannitol [0060-step d] and water for injection [0060-step e], reading on limitations (iii) and (iv). Patel et al. further teach the aqueous Cetrorelix composition is stable at 25°C/60% relative humidity for at least 6 months without aggregation with a single maximum impurity of 1.0% shown above [0056-0057]. 
Patel et al. teach a synthetic peptide of Cetrorelix composition at pH 2.5~5 comprising a buffering agent or pH adjuster [0039], but do not explicitly of a buffering agent or pH adjuster as lactic acid.
Similarly, Bhowmick et al. teach a stable aqueous composition comprising a synthetic peptide of desmopressin and a buffering agent (Abstract). Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art. Bhowmick et al. teach the buffering agent is one or more functionally equivalent organic acids preferred to be lactic acid and/or acetic acid [0014]. Because Bhowmick et al. teach the use of lactic acid and/or acetic acid as a preferred buffering agent to formulate a synthetic peptide known to a person skilled in the art, one of ordinary skill in the art before the effective filing date would have found it obvious to use lactic acid alone or together with acetic acid as a pH adjuster in formulation of Patel’s Cetrorelix peptide composition to control the pH between 2.5 and 5. Chemistry LibreTexts is recited to show that a spontaneous nucleophilic attack of the terminal carboxamide of by water molecule may result in a substitution of NH2 by carboxylic acid 
    PNG
    media_image3.png
    121
    875
    media_image3.png
    Greyscale
(COOH) shown as follows (p2 and p3). Thus, Patel’s Cetrorelix composition comprising water may perform nucleophilic attack of the terminal carboxamide group of Cetrorelix resulting in a substitution of the terminal NH2 of Cetrorelix by carboxylic acid leading to the compound of impurity A. Although Patel et al. do not explicitly teach the amount of impurity A in a Cetrorelix composition ≤ 1% after storage, Patel et al. show a single max impurity is 1% [0057]. Thus, if the claimed impurity A is the same compound of single max. impurity in Patel’s Cetrorelix composition, the impurity A is 1%. Alternatively, when impurity A is not the compound of single max. impurity in Patel’s Cetrorelix composition, the impurity A would be ≤ 0.59% (calculated by 1.59% - 1%) within the claimed pH range of 3.5-5.0, reading on all limitations in claim 1.
With respect to claim 2, Patel et al. teach the concentration of Cetrorelix or its pharmaceutically acceptable salt is in an amount of 0.25 mg/ml [0022-0023, claim l].
With respect to claim 3, Patel et al. teach osmolality of the solution in the range of 290 to 330 mOsm/Kg [0038, claim 6].
With respect to claims 4-5, Patel et al. teach the ready-to-inject sterile, stable aqueous solution is present in a prefilled syringe [0045-0046].
With respect to claim 11, Patel et al. further teach the preferred mode of parenteral administration is subcutaneous administration [0026].
With respect to claim 14, Patel et al. teach the composition comprising osmotic agent of mannitol [0060-step d].
With respect to claim 15, Patel et al. show Cetrorelix composition comprising 45.54 mg/ml of mannitol, reading on the limitation about 50 mg/ml [0052].
With respect to claims 16-19, Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023]. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
With respect to claim 20, although Patel et al. do not explicitly teach the impurity A ≤ 0.5% w/v in the aqueous Cetrorelix composition, Patel et al. suggest Impurity A after 6 months of storage at 25°C and 60% relative humidity is less than 0.59%, when impurity A is not within the 1% single max. impurity compound, after optimization of pH between 3.5 to 5 [0022-0023, 0057].
With respect to claims 21-22, Patel et al. teach the stable ready-to-use aqueous pharmaceutical Cetrorelix composition comprising 0.25 mg/ml Cetrorelix acetate [0035, claim 9].
With respect to claim 23, Patel et al. teach no aggregation was observed on stability at 25°C and 60% relative humidity for at least 6 months [0056] with a single maximum impurity of 1.0% [0056].
With respect to claim 24, Patel et al. show the composition as follows is free of co-solvents, preservatives and antioxidants [0052-0053].
It would be obvious for one of ordinary skill in the art before the effective filing date of this invention to combine Patel’s peptide drug formulation with Bhowmick’s buffering agent or pH adjuster of lactic acid because (i) Patel et al. teach a synthetic peptide of Cetrorelix composition comprising a buffering agent or pH adjuster [0039] and (ii) Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art and further suggest the buffering agent is lactic acid and/or acetic acid [0014]. Chemistry LibreTexts is recited to show impurity A may exist in Patel’s Cetrorelix composition as a spontaneous nucleophilic attack of the terminal carboxamide group of Cetrorelix by water molecule. The combination would have reasonable expectation of success because Bhowmick et al. teach lactic acid can either replace or used together with acetic acid as a commonly used pharmaceutically acceptable pH-adjusting agent for a peptide formulation known to a person in the art [0014].
Applicant’s Arguments
(i)	Chemistry LibreTexts indicates that amides are relatively unreactive. Thus, there are no enzymes in the presently claimed composition. One of ordinary skill in the art would not have known that impurity A would form and therefore would not have been motivated to attempt to prevent or control its formation (Remarks, p5, last para bridging to p6, para 1). 
(ii)	Patel does not disclose a cetrorelix composition containing acetic acid at a pH of 3.5 to 5. Rather, Examples 1 and 2, the only examples in Patel, have a pH below 3.5. Applicant further showed direct comparison of Patel’s Cetrorelix composition at pH 3.08 in acetic acid resulted in 1.238% of impurity A. The MPEP, the courts, and the PTAB have all stated that comparative data only needs to be performed against actual prior art, not prior art that does not exist in the prior art and has been newly created (Remarks, p6, para 2 bridging to p8, para 1).
(iii)	Patel does not teach a ready-to-inject sterile, stable aqueous solution comprising cetrorelix in lactic acid. No reason to modify Patel’s cetrorelix composition comprising acetic acid (Remarks, p8, para 2-4 bridging to p9, para 1).
(iv)	Patel also does not teach or suggest that glacial acetic acid suppresses degradation of cetrorelix into impurities (Remarks, p9, para 2).
(v)	The Office has also not provided any rationale for selecting lactic acid from the numerous buffers described in Bhowmick. Bhowmick is directed to a formulation of desmopressin different from Cetrorelix. Thus, there is unpredictability in the art of peptide formulations (Remarks, p9, para 3-4).
(vi)	The Office has not pointed to any portion of either Patel or Bhowmick to support why one of ordinary skill in the art would have had any motivation to make the asserted modification of Patel's formulation or what "predictable results" would be achieved (Remarks, p10, para 1).
(vii)	Neither Patel nor Bhowmick contain any teaching or suggestion that the inclusion of lactic acid at a pH of 3.5 to 5 would result in a stable aqueous solution comprising cetrorelix having 1 w/v% of Impurity A or less after 6 months of storage at 25°C and 60% relative humidity (Remarks, p10, para 1).

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) that amides are relatively unreactive and no enzymes are present to activate the process of decapeptide of Cetrorelix would lead to support less than 1% Impurity A in the composition without further purification to remove Impurity A as demonstrated by Patel et al. showing that an aqueous Cetrorelix composition is stable at 25°C/60% relative humidity for at least 6 months without aggregation with a single maximum impurity of 1.0% [0057]. Applicant’s argument (i) actually supports the prior art teachings that the amount of Impurity A is neglectable. 
Applicant’s argument (ii) is not persuasive because applicant’s representative mistakenly limits Patel’s teachings to certain examples. Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023], overlapping with the claimed pH range of 3.5 to 5. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” In addition, applicant argued impurity A of Cetrorelix at pH 3.08 in acetic acid, but failed to provide any data within the claimed pH ranged from 3.5 to 5.Thus, argument (ii) is not persuasive.
Applicant’s argument (iii) is not persuasive because Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art. Bhowmick et al. teach the buffering agent is one or more functionally equivalent organic acids preferred to be lactic acid and/or acetic acid [0014], demonstrating the level of ordinary skill in the pertinent art recognizes lactic acid as an option alternative to acetic acid in formulating a peptide-based pharmaceutical composition. 
Applicant’s argument (iv) is not persuasive because the limitation of “glacial acetic acid suppresses degradation of cetrorelix into impurities” as argued by applicant is not found in any of the rejected claims.
Applicant’s arguments (v) and (vi) are not persuasive because Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art. Bhowmick et al. teach the buffering agent is one or more functionally equivalent organic acids preferred to be lactic acid and/or acetic acid [0014], demonstrating a motivation of using lactic acid as an alternative agent to substitute acetic acid or use together with acetic acid. Although the amino acid sequence of desmopressin is different from Cetrorelix, both peptide sequences comprise C(O)-NH2 at the [AltContent: textbox ([img-media_image4.png]	[img-media_image5.png])]C-terminus shown as follows. Thus, there is expectation of success for using Bhowmick’s lactic acid in replacement of or together with Patel’s acetic acid in formulating Cetrorelix to maintain the stability of a terminal C(O)-NH2. 
Applicant’s argument (vii) is not persuasive because (a) the amount of Impurity A is neglectable as amides are relatively unreactive and there are no enzymes in the presently claimed composition according to applicant’s admission in Remarks (p5, last para bridging to p6, para 1), (b) Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023], overlapping with the claimed pH range of 3.5 to 5, (c) both Cetrorelix and desmopressin peptides comprise C(O)-NH2 at the C-terminus, (d) Bhowmick et al. teach the buffering agent is one or more functionally equivalent organic acids preferred to be lactic acid and/or acetic acid [0014], demonstrating the level of ordinary skill in the pertinent art recognizes lactic acid as an alternative to acetic acid in formulating a peptide-based pharmaceutical composition, and (e) applicant did not provide any data to show Cetrorelix in lactic acid at pH ranged from 3.5 to 5.0 is unstable.
For at least the reasons above, applicant’s arguments are not persuasive.

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts as applied to claims 1-5, 8-11, 14-22, and further in view of Cetrotide package insert (EMD Serono, Inc., 2008, previously cited 8/4/2021).
Claim 15 is directed to the solution comprising mannitol from about 50 to about 58.0 mg/ml. Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts teach a stable aqueous solution of Cetrorelix comprising mannitol as applied to claims 1-5, 8-11, and 14-22 described above.
Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts do not explicitly teach the amount of mannitol above 50 mg/ml.
Cetrotide package insert teaches Cetrorelix acetate at 0.25 mg/ml per vial and 54.80 mg mannitol for subcutaneous injection (p1, last para). Because Cetrotide package insert teaches the use of 54.8 mg/ml mannitol in 0.25 mg/ml Cetrorelix acetate solution for subcutaneous injection, one of ordinary skill in the art would have been taught to use 54.80 mg/ml of mannitol, reading on the limitation of about 50 to about 58 mg/ml of mannitol in claim 15.
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts) with Cetrotide package insert because Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts teach a stable aqueous solution of 0.25 mg/ml Cetrorelix acetate comprising mannitol for subcutaneous injection (Patel et al. [0022-0023, 0026, 0060]), and Cetrotide package insert teaches Cetrorelix acetate at 0.25 mg/ml per vial comprising 54.80 mg mannitol for subcutaneous injection (p1, last para). The combination would have reasonable expectation of success because the references teach Cetrorelix acetate composition for subcutaneous injection.
Response to Arguments
Applicant did not specifically argue the rejection, but the response to arguments above are relevant for this rejection.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
28-Jun-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658